DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on 11/23/2020 is acknowledged.
3.	Claims 1-15 have been cancelled.  
4.	New claims 16-58 have been added.
5.	Claims 29, 31, 44, 45, 53, 56 and 57 are withdrawn from consideration as being drawn to non-elected species.  
6.	Claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are under examination.

Priority
7.	The instant application is a CON of US application No. 15/293586 filed on 10/14/2016 (currently abandoned), which is a CON of US application No. 14/399588 filed on 11/7/2014 (currently granted US patent 9499594 B2), which is a 371 of PCT/US13/40340 filed on 5/9/2013, and claims benefit to US provisional application Nos. 61/644799 filed on 5/9/2012 and 61/736813 filed on 12/13/2012.  However, neither US provisional application No. 61/644799 nor US provisional application No. 61/736813 provides support to the lysin polypeptide recited in instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58.  Therefore, the effective filing date of instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 is the filing date of PCT/US13/40340, which is 5/9/2013.

Election/Restrictions
8.	Applicant’s election with traverse of Group 2 (claims 33-56) and election without traverse of: 1) a composition comprising a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 and vancomycin as species of composition; 2) a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 as species of lysin polypeptide; 3) vancomycin as species of antibiotic; 4) a stent as species of medical device; 5) Staphylococcus aureus as species of bacteria in the biofilm; 6) endocarditis as species of Gram-positive bacterial biofilm infection; 7) administering the antibiotic before administering the composition as species of order of administering the one or more antibiotics; and 8) disruption of a biofilm as species of effect of the treatment in the reply filed on 11/23/2020 is acknowledged.  
The traverse is on the ground(s) that “Applicant submits that "preventing, disrupting or treating a biofilm" as described in independent claim 16 encompasses "preventing or treating a biofilm infection" as described in claim 33. Further, each method employs the same lysin polypeptide for "disrupt[ing]", "eradicate[ing]" or minimiz [ing]" "establishment" of a biofilm as specified in each of claims 16 and 33. In addition, Applicant submits that "contacting a biofilm" with a lysin polypeptide as recited in independent claim 16 may be accomplished by e.g., administering a lysin polypeptide to a subject as recited in claim 33. That is, an ordinary artisan would recognize that local administration, for example, could be used to contact a surface containing a biofilm, e.g. a bone surface, with a lysin polypeptide. Accordingly, given that, in contrast to the Examiner's assertions, the Group 1 and Group 2 claims encompass overlapping subject matter, withdrawal of the restriction requirement is respectfully requested”.  After further careful reconsideration, the Examiner found Applicant’s arguments to be persuasive.  
The instant claims 16-58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method comprises: contacting the biofilm with a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized.  A search was 

Objections
9.	The specification is objected to for the following minor informality: The specification recites "This application is a Continuation of copending Application No. 15/293,586, filed on October 14, 2016, which is…" on page 1, paragraph [0001] of instant specification.  However, US application No. 15/293586 is currently abandoned.  Applicant is required to update the information about US application No. 15/293586.
10.	The amendment to the specification filed on 8/14/2019 is objected to under 35 U.S.C. 132 (a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: as an example, "Thus, one of skill in the art can reasonably make and test substitutions or replacements to the CHAP domain and/or the SH-3 domain of
PlySs2" disclosed on page 30, paragraph [00087] of the specification filed on 8/14/2019 is not disclosed and/or discussed in the original filed specification.  Furthermore, the specification filed on 8/14/2019 is significantly longer and contains more paragraphs than the original filed specification.  However, the marked-up copy of the specification fails to indicate all the amendments made to the specification filed on 4/22/2019.  Therefore, the content disclosed on page 30, paragraph [00087] of the specification filed 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	The drawings are objected to for the following minor informality:
Figure 5: Applicant is suggested to remove the terms “in green” and “in red” from Figure 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
12.	Claims 16 and 33 are objected to for the following minor informality: Applicant is suggested to amend claims 16 and 33 as “…wherein the method comprises…”.  
	Furthermore, claim 16 contains the acronyms "CHAP" and "SH3".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., cysteine-histidine dependent amido-hydrolase/peptidase (CHAP).  The abbreviations can be used thereafter.
13.	Claim 24 is objected to for the following minor informality: Applicant is suggested to amend claim 24 as "The method of claim 16, wherein the bacteria in the biofilm comprise…".
14.	Claim 30 is objected to for the following minor informality: Applicant is suggested to amend claim 30 as "The method of claim 27, wherein the one or more antibiotic(s) comprises a glycoprotein, and wherein the glycoprotein…".
15.	Claim 51 is objected to for the following minor informality: Claim 51 recites "The method of claim 50, wherein the administrating of the one or more antibiotic(s) is before, during, or simultaneous with, the administering of the pharmaceutical composition".  The recited "during" and "simultaneous with" appear to be redundant.  Applicant is suggested to correct this error.
16.	Claims 54 and 55 are objected to for the following minor informality: Claims 54 and 55 recite "The method of claim 50, wherein the one or more antibiotic(s), comprise(s)…".  There appears to be an extra comma in this recitation.  Applicant is 

Rejections
Claim Rejections - 35 USC § 112 second paragraph
17.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

18.	Claims 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
19.	Claim 49, which depends on claim 33, recites the limitation “the pharmaceutical composition”; and claim 51, which depends on claim 50 that depends on claim 33, recites the limitation “the pharmaceutical composition”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 33 does not mention “a pharmaceutical composition”.  It is not clear to what the said phrase is referring.    

Claim Rejections - 35 USC § 112 first paragraph 
Written Description
20.	The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21.	Applicant is required to cancel the new matter in the reply to this Office Action.  
Claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	The MPEP states that “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (“If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited “at least one of said piston and said cylinder (head) having a recessed channel.” The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the “species” of a channeled piston.” (see MPEP § 2163).   
In the instant case, claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method comprises: contacting the biofilm with a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized.  
With regards to the lysin polypeptide comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and/or the lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4, the recited "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3" and "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4" have never been explicitly disclosed and/or discussed in the instant specification.  The detailed explanations are as followings:  

Lack of Ipsis Verbis Support
The specification is void of any literal support for the recited "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3" and "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4".  The instant specification discloses peptide of instant SEQ ID NO: 3 is the CHAP domain of PlySs2 

Lack of Implicit or Inherent Support
“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP § 2163.  Thus support can be furnished implicitly or inherently for a specifically claimed limitation.  However, in the instant case, the instant specification fails to provide any implicit or inherent support to the recited "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3" and "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4".
Taken all these together, the instant specification fails to provide support to the recited "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3" and "a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4".

22.	Claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (see MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (see MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical 
In the instant case, claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 recite a lysin polypeptide comprising a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain; and/or a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the lysin polypeptide is effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm. 
The genus of instant claimed lysin polypeptide is extremely broad due to the followings: first, it broadly includes many different variables of either the CHAP domain or the SH3 domain.  Second, it broadly includes many chimeric lysin polypeptides that comprise a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and any SH3 domain.  Third, it broadly includes many chimeric lysin polypeptides that comprise an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and any CHAP domain.
According to instant specification, PlySs2 (instant SEQ ID NO: 1) demonstrates broad killing activity against multiple bacteria, particularly gram-positive bacteria, including Staphylococcus, Streptococcus, Enterococcus and Listeria bacterial strains; and peptide of instant SEQ ID NO: 3 is the CHAP domain of PlySs2, and peptide of instant SEQ ID NO: 4 is the SH3 domain of PlySs2, for example, page 7, paragraph [00015]; and Figure 5.  
26, His102, Glu115, and Asn120 are CHAP domain active-site residues of PlySs2, for example, page 11, paragraph [00031].
Further according to instant specification, one of skill in the art can make and test substitutions or replacements to the CHAP domain and/or the SH-3 domain of PlySs2, for example, page 30, paragraph [00087].
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed lysin polypeptide to have the functional characteristics of being effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm or not.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses PlySs2 (instant SEQ ID NO: 1) as example of instant claimed lytic polypeptide that is effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm; and peptide of instant SEQ ID NO: 3 is the CHAP domain of PlySs2, and peptide of instant SEQ ID NO: 4 is the SH3 domain of PlySs2.  The instant specification further discloses Cys26, His102, Glu115, and Asn120 are CHAP domain active-site residues of PlySs2.
The instant specification fails to disclose any example of a lysin polypeptide comprising a variant of instant SEQ ID NO: 3 or 4 that has at least 80% identity to instant SEQ ID NO: 3 or 4.  
The instant specification fails to disclose any example of either a chimeric lysin that comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at 
Taken all these together, the instant specification fails to disclose what structural feature/amino acid sequence is required for the instant claimed lysin polypeptide to have the functional characteristics of being effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm.  The instant specification does not describe a general correlation between structure and function for the claimed genus of lysin polypeptide.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, a person of ordinary skilled in the art would not be able to determine what structural feature/amino acid sequence is required for the instant claimed lysin polypeptide to have the functional characteristics of being effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm.  
With regards to lysin polypeptide, Fenton et al (Bioengineered Bugs, 2010, 1, pages 9-16, filed with IDS) teach that lysins studied to date display a two domain modular structure, including an N-terminal catalytic domain and a C-terminal cell wall binding domain; and the C-terminal binding domain of the majority of lysins is nd paragraph.  The incompletely understanding of lysin structure is further confirmed by Fischetti (International Journal of Medical Microbiology, 2010, 300, pages 357-362, filed with IDS).  
With regards to lysin polypeptide of instant SEQ ID NO: 1 (PlySs2), Schmitz (Expanding the Horizons of Enzybiotic Identification, pages 1-392, June, 2011, filed with IDS) teaches PlySs2 encodes a predicted N-terminal CHAP domain (cysteine-histidine amidohydrolase/peptidase) and a C-terminal SH3-type 5 domain; although CHAP domains are included in several previously-characterized streptococcal and staphylococcal lysins, on a primary sequence level, the CHAP domain of PlySs2 is rather divergent from other database CHAP domains; and alignment of the CHAP domain of PlySs2 with that of the well-characterized streptococcal PlyC lysin demonstrating conserved catalytic residues but only 28% sequence identity, for example, page 228, Section “Identification of PlySs2"; and Figure 5.4.  Fischetti et al (WO 2012/145630 A2, filed with IDS) teach that although PlySs2 (SEQ ID NO: 3 in Fischetti et al, identical to lysin of instant SEQ ID NO: 1) represents a divergent class of 
Furthermore, Ji et al (CN 104073478 A, machine translation used, pages 1-15, filed with IDS) disclose a lysin of SEQ ID NO: 1, which comprises a CHAP domain that is 97.2% identical to instant SEQ ID NO: 3, and a SH3 domain that is 89.9% identical to instant SEQ ID NO: 4.  However, Ji et al fail to disclose such lysin exhibits any effect on biofilm.  Yu et al (CN 104726439 A, machine translation used, pages 1-9, filed with IDS) disclose a lysin ClyR of SEQ ID NO: 2, which comprises the amino acid sequence of instant SEQ ID NO: 4.  However, Yu et al fail to disclose such lysin exhibits any effect on biofilm.  Yu et al (CN 104805066 A, machine translation used, pages 1-11, filed with IDS) disclose a lysin ClyO of SEQ ID NO: 2, which comprises the amino acid sequence of instant SEQ ID NO: 4.  However, Yu et al fail to disclose such lysin exhibits any effect on biofilm.  And, all these three patent applications are filed after the filing date of instant application.  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472, filed with IDS).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than lysin polypeptide, they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Staphylococcus and/or Streptococcus bacteria in a biofilm.

(d) representative number of samples:
In the instant case, the instant claimed genus of lysin polypeptide is extremely broad due to the followings: first, it broadly includes many different variables of either the CHAP domain or the SH3 domain.  Second, it broadly includes many chimeric lysin polypeptides that comprise a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and any SH3 domain.  Third, it broadly includes many chimeric lysin polypeptides that comprise an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and any CHAP domain.  And, as discussed in (a) and (b) above, other than PlySs2 (instant SEQ ID NO: 1), the instant specification fails to disclose any example of a lysin polypeptide comprising a variant of instant SEQ ID NO: 3 or 4 that has at least 80% identity to instant SEQ ID NO: 3 or 4.  The instant specification also fails to disclose any example of either a chimeric lysin that comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and any SH3 domain or a chimeric lysin that comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and any CHAP domain.  Considering the broadness and all the possible variations of the instant claimed genus of lysin 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of lysin polypeptide; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
23.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

24.	Claims 16-21, 23-28, 30, 32-38, 40, 41, 46-50, 52, 54, 55 and 58 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fischetti et al (WO 2012/145630 A2, filed with IDS).
The instant claims 16-21, 23-28, 30, 32-38, 40, 41, 46-50, 52, 54, 55 and 58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized.
Fischetti et al, throughout the patent, teach a lysin polypeptide PlySs2 (SEQ ID NO: 3, identical to the lysin of instant SEQ ID NO: 1) is effective in killing Streptococcus or Staphylococcus bacterial, including methicillin-resistant Staphylococcus aureus (MRSA); and PlySs2 comprises an N-terminal CHAP/catalytic domain (SEQ ID NO: 4, Staphylococcus aureus as the elected species of gram-positive bacteria.  It meets the limitations of the lysin polypeptide recited in instant claims 16-20 and 33-37; and the limitation of the bacterial recited in instant claims 16, 23-25, 33 and 46-48.  Fischetti et al further teach PlySs2 is able to reduce the CPU's of various strains that varied in biofilm creation; pages 82-83, paragraph [000316].  Fischetti et al also teach PlySs2 can be used to treat medical device infected by bacteria, wherein the medical device is intended for use by or in a human, for example, page 5, paragraph [00019]; page 6, paragraph [00022]; and pages 55-56, paragraph [000230].  Therefore, in view of the teachings of Fischetti et al as a whole, one of skill in the art would immediately envision and reasonably expect a method for disrupting or eradicating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA); and/or a method for treating methicillin-resistant Staphylococcus aureus (MRSA) in a biofilm with the lysin polypeptide of PlySs2, wherein the biofilm is on the surface of a medical device implanted in a human, and wherein the biofilm is disrupted or eradicated or treated.  It reads on disruption of a biofilm as the elected species of effect of the treatment; and meets the limitations of the methods recited in instant claims 16-21, 23-25, 33-38, 46-48 Staphylococcus aureus, for example, page 7, paragraph [00031]; page 42, paragraph [000178]; and page 80, paragraph [000306].  It reads on vancomycin as the elected species of antibiotic; and meets the limitations of instant claims 26-28, 30, 32, 49, 50, 52, 54 and 55.  In addition, Fischetti et al teach PlySs2 can be used to treat endocarditis, for example, page 81, paragraph [000309].  It reads on endocarditis as the elected species of Gram-positive bacterial biofilm infection; and meets the limitations of instant claim 40 and 41.  
Furthermore, the MPEP states the following: “A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).” (see MPEP § 2131.02).
Since the reference teaches all the limitations of instant claims 16-21, 23-28, 30, 32-38, 40, 41, 46-50, 52, 54, 55 and 58, the reference anticipates instant claims 16-21, 23-28, 30, 32-38, 40, 41, 46-50, 52, 54, 55 and 58.

25.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Please note: Fischetti et al (WO 2012/145630 A2, filed with IDS) is also a prior art under pre-AIA  35 U.S.C. 102(a).  Therefore, instant claims 16-21, 23-28, 30, 32-38, 40, 41, 46-50, 52, 54, 55 and 58 are further rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fischetti et al as set forth in Section 25 above.

Claim Rejections - 35 U.S.C. § 103
27.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

28.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (WO 2011/134998 A1, filed with IDS) in view of Fischetti et al (WO 2012/145630 A2, filed with IDS).
The instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method comprises: contacting the biofilm with a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a 
Please note: in the instant case, with regards to the term "lysin polypeptide" recited in instant claims 16 and 33, the instant specification fails to define it.  Therefore, in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpret the term "lysin polypeptide" includes all peptides comprising a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, and all peptides comprising an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain.
Miller, throughout the patent, teaches methods of eliminating, reducing or preventing bacterial biofilms by means of a fusion protein comprising an endolysin, an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity is fused; wherein the bacterial in the biofilm can be Staphylococcus and/or Streptococcus bacteria such as Staphylococcus epidermidis and Staphylococcus aureus; and wherein the biofilm is on the surface of a medical device; for example, Abstract; page 13, lines 25-29; page 36, lines 21-27; page 41, lines 18-21; page 69, Example 12; and claims 1, 5 and 12.  It reads on Staphylococcus aureus as the elected species of bacteria in the biofilm; and disruption of a biofilm as the elected species of effect of the treatment.  It meets the limitation of the bacterial biofilm recited in instant claims 16, 23, 33 and 46; and the limitations of instant claims 21 and 58.  Miller further teaches the medical device can be cardiac implant, stent and many other; and the typical bacterial infections associated with biofilm in human includes bacterial endocarditis, infections of Staphylococcus aureus, for example, page 45, line 1.  It meets the limitations of instant claims 24, 25, 47 and 48.  Furthermore, Miller teaches the fusion protein is in combination with antibiotics, wherein the antibiotics can be vancomycin, and wherein the antibiotics is administered simultaneous with the fusion protein, after or before the administration or addition of fusion protein, for example, page 42, lines 12-31; and claim 15.  It reads on vancomycin as the elected species of antibiotic; and administering the antibiotic before administering the composition as the elected species of order of administering the one or more antibiotics.  It meets the limitations of instant claims 26-28, 30, 32, 49-52, 54 and 55.  
The difference between the reference and instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 is that the reference does not teach a composition comprising a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 and vancomycin as the elected species of composition; a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 as the elected species of lysin polypeptide; and the lysin polypeptide recited in instant claims 16-20 and 33-37.    
However, Fischetti et al, throughout the patent, teach a lysin (also known as endolysin) polypeptide PlySs2 (SEQ ID NO: 3, identical to the lysin of instant SEQ ID NO: 1) is effective in killing Streptococcus or Staphylococcus bacterial, including  Staphylococcus aureus (MRSA); and PlySs2 comprises an N-terminal CHAP/catalytic domain (SEQ ID NO: 4, identical to the CHAP domain of instant SEQ ID NO: 3) and a C-terminal SH3-type 5/binding domain (SEQ ID NO: 5, identical to the SH3 domain of instant SEQ ID NO: 4); and a composition comprising PlySs2, for example, Abstract; page 4, paragraph [00014]; page 7, paragraphs [00027], [00029] and [00030]; page 11, paragraph [00052]; pages 18-19, paragraph [00096]; pages 63-64, Table 1; page 68, Example 7; and Figure 4.  It reads on a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 as the elected species of lysin polypeptide; and Staphylococcus aureus as the elected species of gram-positive bacteria.  Fischetti et al further teach various advantages of PlySs2, including PlySs2 displays broad lytic activity against multiple Gram-positive pathogens, such as infections caused by S. aureus and/or S. pyogenes; PlySs2 is able to reduce the CPU's of various strains that varied in biofilm creation; and PlySs2 is more tractable and stable than previously developed lysins, for example, page 80, paragraph [000307]; page 81, paragraphs [000309] and [000311]; and pages 82-84, paragraphs [000314]-[000317].  Fischetti et al also teach PlySs2 can be used to treat medical device infected by bacteria, wherein the medical device is intended for use by or in a human, for example, page 5, paragraph [00019]; page 6, paragraph [00022]; and pages 55-56, paragraph [000230].  Furthermore, Fischetti et al teach the composition comprising PlySs2 can further comprise one or more antibiotic; and vancomycin is an antibiotic used to kill Staphylococcus aureus, for example, page 7, paragraph [00031]; page 42, paragraph [000178]; and page 80, paragraph [000306].  It reads on vancomycin as the elected species of antibiotic.  And a composition comprising PlySs2 and vancomycin in Fischetti 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Miller and Fischetti et al to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising PlySs2 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) in the biofilm and the biofilm is effectively disrupted or treated, wherein the composition administered to the subject further comprises vancomycin that is administered before administering the composition, and wherein the bacterial biofilm infection comprises endocarditis.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Miller and Fischetti et al to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising PlySs2 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) in the biofilm and the biofilm is effectively disrupted or treated, wherein the composition administered to the subject further comprises vancomycin that is administered before administering the composition, and wherein the bacterial biofilm infection comprises endocarditis, because Fischetti et al, throughout the patent, teach a lysin (also known as endolysin) polypeptide PlySs2 (SEQ ID NO: 3, identical to the lysin of instant SEQ ID NO: 1) is effective in killing Streptococcus or Staphylococcus bacterial, including methicillin-resistant Staphylococcus aureus (MRSA); and PlySs2 comprises an N-terminal CHAP/catalytic domain (SEQ ID NO: 4, identical to the CHAP domain of instant SEQ ID NO: 3) and a C-terminal SH3-type 5/binding domain (SEQ ID NO: 5, identical to the SH3 domain of instant SEQ ID NO: 4).  Fischetti et al further teach various advantages of PlySs2, including PlySs2 displays broad lytic activity against multiple Gram-positive pathogens, such as infections caused by S. aureus and/or S. pyogenes; PlySs2 is able to reduce the CPU's of various strains that varied in biofilm creation; and PlySs2 is more tractable and stable than previously developed lysins.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Miller and Fischetti et al to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising PlySs2 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) in the biofilm and the biofilm is effectively . 

30.	Claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (WO 2011/134998 A1, filed with IDS) in view of the Collaboration for Novel Anti-Staph Biologic document (pages 1-2, from https://fujifilmdiosynth.com/about-us/press-releases/collaboration-novel-anti-staph-biologic/, 2011), and as evidenced by Wittekind et al (US 2019/0290672 A1)
The instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method comprises: contacting the biofilm with a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized.
Please note: in the instant case, with regards to the term "lysin polypeptide" recited in instant claims 16 and 33, the instant specification fails to define it.  Therefore, in view of the disclosure of instant specification and in the broadest reasonable interpretation, the Examiner is interpret the term "lysin polypeptide" includes all peptides comprising a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, and all peptides comprising an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain.
Miller, throughout the patent, teaches methods of eliminating, reducing or preventing bacterial biofilms by means of a fusion protein comprising an endolysin, an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity is fused; wherein the bacterial in the biofilm can be Staphylococcus and/or Streptococcus bacteria such as Staphylococcus epidermidis and Staphylococcus aureus; and wherein the biofilm is on the surface of a medical device; for example, Abstract; page 13, lines 25-29; page 36, lines 21-27; page 41, lines 18-21; page 69, Example 12; and claims 1, 5 and 12.  It reads on Staphylococcus aureus as the elected species of bacteria in the Staphylococcus aureus, for example, page 45, line 1.  It meets the limitations of instant claims 24, 25, 47 and 48.  Furthermore, Miller teaches the fusion protein is in combination with antibiotics, wherein the antibiotics can be vancomycin, and wherein the antibiotics is administered simultaneous with the fusion protein, after or before the administration or addition of fusion protein, for example, page 42, lines 12-31; and claim 15.  It reads on vancomycin as the elected species of antibiotic; and administering the antibiotic before administering the composition as the elected species of order of administering the one or more antibiotics.  It meets the limitations of instant claims 26-28, 30, 32, 49-52, 54 and 55.  
The difference between the reference and instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 is that the reference does not teach a composition comprising a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 and vancomycin as the elected species of composition; a lysin polypeptide comprising an SH3 domain 
However, the Collaboration for Novel Anti-Staph Biologic document teaches CF-301, a Staphylococcal-specific bacteriophage lysin, displays potent activity against all forms of Staph infections, including methicillin-resistant (MRSA) and vancomycin-resistant strains (VISA/VRSA), for example, page 1, the 1st paragraph.  And as evidenced by Wittekind et al, CF-301 consists of the amino acid sequence depicted in SEQ ID NO: 1 (see page 1, paragraph [0003]; and pages 10-11, SEQ ID NO: 1).  And the amino acid sequence of CF-301 encoded by SEQ ID NO: 1 in Wittekind et al is identical to the lysin polypeptide of instant SEQ ID NO: 1, which comprises the CHAP domain of instant SEQ ID NO: 3 and the SH3 domain of instant SEQ ID NO: 4.  It reads on a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 as the elected species of lysin polypeptide.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Miller and the Collaboration for Novel Anti-Staph Biologic document to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) and/or vancomycin-resistant Staphylococcus aureus (VISA/VRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising CF-301 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) and/or the vancomycin-resistant Staphylococcus aureus (VISA/VRSA)  in the biofilm and the 
One of ordinary skilled in the art would have been motivated to combine the teachings of Miller and the Collaboration for Novel Anti-Staph Biologic document to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) and/or vancomycin-resistant Staphylococcus aureus (VISA/VRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising CF-301 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) and/or the vancomycin-resistant Staphylococcus aureus (VISA/VRSA)  in the biofilm and the biofilm is effectively disrupted or treated; wherein the composition administered to the subject further comprises vancomycin that is administered before administering the composition, and wherein the bacterial biofilm infection comprises endocarditis, because the Collaboration for Novel Anti-Staph Biologic document teaches CF-301, a Staphylococcal-specific bacteriophage lysin, displays potent activity against all forms of Staph infections, including methicillin-resistant (MRSA) and vancomycin-resistant strains (VISA/VRSA).  And as evidenced by Wittekind et al, the amino acid sequence of CF-301 encoded by SEQ ID NO: 1 in Wittekind et al is identical to the lysin polypeptide 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Miller and the Collaboration for Novel Anti-Staph Biologic document to develop a method for disrupting or treating of a gram-positive bacterial biofilm comprising methicillin-resistant Staphylococcus aureus (MRSA) and/or vancomycin-resistant Staphylococcus aureus (VISA/VRSA) on the surface of a medical device such as stent in a subject, comprising contacting the biofilm with a composition comprising a fusion protein comprising CF-301 and an autolysin or a bacteriocin to which a peptide with membrane or LPS disrupting activity, wherein the fusion protein is effective to kill the methicillin-resistant Staphylococcus aureus (MRSA) and/or the vancomycin-resistant Staphylococcus aureus (VISA/VRSA)  in the biofilm and the biofilm is effectively disrupted or treated; wherein the composition administered to the subject further comprises vancomycin that is administered before administering the composition, and wherein the bacterial biofilm infection comprises endocarditis. 

Obviousness Double Patenting 
31.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

32.	Claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58, one would necessarily achieve the claimed invention of claims 1-20 of US patent 9499594 B2 in view of Miller and Fischetti et al, and vice versa.    
33.	Instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are drawn to a method for preventing, disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, which method comprises: contacting the biofilm with a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 3, and an SH3 domain, or wherein the lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 80% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, wherein the biofilm is on a surface, and wherein the biofilm is disrupted or eradicated or wherein establishment of the biofilm on the surface is minimized; and a method for preventing or treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, which method comprises: administering to the subject a composition comprising a lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof 
34.	Claims 1-20 of US patent 9499594 B2 are drawn to a method for disruption or treatment of a gram-positive bacterial biofilm comprising one or more of Staphylococcus or Streptococcus bacteria comprising contacting the biofilm with a composition comprising a lysin polypeptide killing Staphylococci and Streptococci bacteria, wherein the lysin polypeptide comprises the amino acid sequence of SEQ ID NO: 1, or variants thereof having at least 90% amino acid identity to the polypeptide of SEQ ID NO: 1, and effective to kill the Staphylococci or Streptococci bacteria in the biofilm and the biofilm is effectively dispersed or treated; a method for reducing a population of Staphylococcus or Streptococcus bacteria in a biofilm formed on a medical device, catheter or implant comprising contacting the medical device, catheter or implant with biofilm with a composition comprising a lysin polypeptide killing Staphylococci and Streptococci bacteria, wherein the lysin polypeptide comprises the amino acid sequence of SEQ ID NO: 1, or variants thereof having at least 90% amino acid identity to the polypeptide of SEQ ID NO: 1, and effective to kill or release the Staphylococci or Streptococci bacteria in the biofilm; and a method for killing Staphylococcus or Streptococcus bacteria in a biofilm comprising contacting the biofilm with a composition comprising a lysin polypeptide killing Staphylococci and Streptococci bacteria, wherein the lysin polypeptide comprises the amino acid sequence of SEQ ID NO: 1, or variants thereof Staphylococci or Streptococci bacteria in the biofilm.
35.	The difference between the methods recited in instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 and the methods recited in claims 1-20 of US patent 9499594 B2 is that claims 1-20 of US patent 9499594 B2 do not teach administering the composition to a subject recited in instant claim 33, and the limitations recited in instant claims 38-43 and 51. 
However, in view of the combined teachings of Miller and Fischetti et al as set forth in Section 29 above, it would have been obvious to one of ordinary skilled in the art to modify the methods recited in claims 1-20 of US patent 9499594 B2 and develop the methods recited in instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58, one would necessarily achieve the claimed invention of claims 1-20 of US patent 9499594 B2 in view of Miller and Fischetti et al, and vice versa.

36.	For the same/similar reasoning/rational as the rejection set forth in Sections 32-35 above, instant claims 16-28, 30, 32-43, 46-52, 54, 55 and 58 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 9889181 B2; and claims 1-8 of US patent 10813983 B2, and in view of the combined teachings of Miller (WO 2011/134998 A1, filed with IDS) and Fischetti et al (WO 2012/145630 A2, filed with IDS) as set forth in Section 29 above.

provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 and 27-34 of co-pending Application No. 16/975321; claims 16, 18-20 and 24-47 of co-pending Application No. 17/033195; and claims 28-45 of co-pending Application No. 17/141692, and in view of the combined teachings of Miller (WO 2011/134998 A1, filed with IDS) and Fischetti et al (WO 2012/145630 A2, filed with IDS) as set forth in Section 29 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658